UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ): June 23, 2016 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 102 East Front Street, Monroe, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Karen Colina Wilson Smithbauer has retired from the Board of Directors of MBT Financial Corp, and its primary affiliate Monroe Bank & Trust (MBT), effective June 23, 2016. Mrs. Smithbauer served on the boards of MBT for 11 years. In 2006, Karen retired as Chairman and CEO of Central Distributors of Beer, Inc., when she formed the Karen Colina Wilson Foundation. Mrs. Smithbauer’s retirement from the boards of MBT will allow her to dedicate her efforts toward her various philanthropic pursuits on a full time basis. Karen has served the boards at MBT with distinction, and we wish her well in her future endeavors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: June 24, 2016 By: /s/ John L. Skibski John L. Skibski Executive Vice President and CFO
